Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the specification is withdrawn in view of the amendment to the title.

Allowable Subject Matter
Claims 15-19, 21-24, 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claim 15, the allowability resides in the overall structure of the device as recited in independent claim 15 and at least in part because claim 15 recites, “a number of power semiconductors are thermally conductively coupled to the heat sink on a third side of the heat sink, and the third side of the heat sink is perpendicular to the first side and the second side of the heat sink”.
The aforementioned limitations in combination with all remaining limitations of claim 15 are believed to render said claim 15 and all claims dependent therefrom patentable over the art of record.

While Nielsen, Roth, and Kita teach many of the limitations of claim 15 as per the previous rejection to claim 25 on page 7 of the non-final office action, none of these references, nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835